UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
-----------------------------------X
JASON PORTER,

                         Plaintiff,
                                                MEMORANDUM & ORDER
             -against-                          19-CV-1408(JS)(ARL)

REBECCA HLADKY, Counselor,

                    Defendant.
-----------------------------------X
JASON PORTER,

                         Plaintiff,

             -against-                          19-CV-2273(JS)(ARL)

KRISTIAN BARLING GAME,
Substance Abuse Counselor,

                    Defendant.
-----------------------------------X
APPEARANCES
For Plaintiff:      Jason Porter, pro se
                    332580
                    Suffolk County Correctional Facility
                    110 Center Drive
                    Riverhead, New York 11901

For Defendants:          No appearances.

SEYBERT, District Judge:

             On March 11, 2019, incarcerated pro se plaintiff Jason

Porter (“Plaintiff”) filed a Complaint (see, 19-CV-1408, D.E. 1)

(the “First Action”) in this Court pursuant to 42 U.S.C. § 1983

(“Section 1983”) against Rebecca Hladky (“Hladky”), accompanied by

an incomplete application to proceed in forma pauperis, (IFP Mot.,

D.E.   2).     Accordingly,    by     Notice   of   Deficiency   also   dated
March 11, 2019, Plaintiff was instructed to complete and return

the enclosed in forma pauperis application within fourteen (14)

days in order for his case to proceed.               (See, D.E. 4.)       On March

18, 2019, Plaintiff timely filed a complete application to proceed

in forma pauperis.        (IFP Mot., D.E. 7.)

             On April 18, 2019, Plaintiff filed another Complaint,

(see 19-CV-2273, D.E. 1) (the “Second Action”), also pursuant

Section 1983, against Kristian Barling Game (“Game” and with

Hladky, “Defendants”) together with an incomplete application to

proceed in forma pauperis.          (See Second Action IFP Mot., D.E. 2.)

However, given the temporal proximity of the filing of both

Complaints, the Court accepts the information set forth in the in

forma pauperis application filed in the first action to apply in

the Second Action.

             Upon   review   of    the   declarations      in   support    of   the

applications to proceed in forma pauperis, the Court finds that

Plaintiff     is    qualified      to    commence    these      actions    without

prepayment    of    the   filing    fees.      See    28   U.S.C.    §§ 1914(a);

1915(a)(1).     Therefore, Plaintiff’s requests to proceed in forma

pauperis are GRANTED.           However, for the reasons that follow,

Plaintiff’s Section 1983 claims are DISMISSED WITHOUT PREJUDICE

pursuant to 28 U.S.C. §§ 1915(e)(2)(B)(i)-(ii), 1915A(b)(1).



                                         2

                            THE COMPLAINTS1

          Plaintiff’s Complaints are each submitted on the Court’s

Section 1983 Complaint form, and are brief.     In the First Action,

Plaintiff complains of an incident alleged to have occurred on

January 26, 2019 and January 29, 2019 at Phoenix House Treatment

Program in Hauppauge, New York.       The following facts, in their

entirety, are alleged:

          On 1-26-2019 Plaintiff had a seizure do to
          Phoenix House Medical Staff failure to order
          and issue prescribed blood pressure medication
          to Plaintiff within a timely fassion causing
          Plaintiffs blood pressure to induce a seizure.
          Plaintiff sustained minor lasserations to the
          face as a result of being knocked unconscions
          for several hours do to the seizure. On 1-
          29-19 Plaintiff was discharged from Phoenix
          House Program by Rebecca Hladky for “likely”
          having an unknown substance in his system
          without   any   evidence   to   support   such
          contention.

(First Compl. ¶ II at 4.)    In the space on the Complaint form that

calls for a description of any claimed injuries, Plaintiff alleges:

“Plaintiff received laserations to the face do to striking his

face on the pavement.”      (First Compl.     ¶ II.A.)   For relief,




1   The following facts are taken from Plaintiff’s Complaints and
are presumed to be true for the purposes of this Order.
Excerpts from the Complaints as reproduced here exactly as they
appear in the originals. Errors in spelling, punctuation, and
grammar have not been corrected or noted.


                                  3

Plaintiff seeks to recover a monetary award in the sum of one

million dollars ($1,000,000.00) “to compensate Plaintiff for time

spent   in   Jail   on   a   parole    violation   do   to   Phoenix   Houses

unwarranted discharge of the Plaintiff.”           (First Compl. ¶ III.)

             In the Second Action, Plaintiff complains of an incident

alleged to have occurred on November 13, 2018, at the Eastern Long

Island Hospital in Greenport, New York.            The following facts, in

their entirety, are alleged:

             On 11-13-18 Kristian Barling Game created a
             fraudulent discharge plan and faxed it to the
             Plaintiff’s parole officer so that the
             Plaintiff’s parole officer could obtain a
             warrant to arrest the Plaintiff based on the
             allegations   provided   in  the   fraudulent
             discharge plan.

(Second Compl. ¶ II at 4.)            In the space on the Complaint form

that calls for a description of any claimed injuries, Plaintiff

alleges: “Plaintiff’s mental health has greatly depreciated since

this incident and has had to undergo intensive mental health

treatment.”     (Second Compl.    ¶ II.A.)    For relief, Plaintiff seeks

to recover a monetary award in the sum of eleven million dollars

($11,000,000.00) “to pay for the inconvenience and future mental

health treatment.”       (Second Compl. & III.)







                                        4

                                    DISCUSSION

I. Consolidation of Plaintiff’s Complaints

             Under Federal Rule of Civil Procedure 42, “[i]f actions

before the court involve a common question of law or fact, the

court may: (1) join for hearing or trial any or all matters at

issue in the actions; (2) consolidate the actions; or (3) issue

any other orders to avoid unnecessary cost or delay.”                        FED. R. CIV.

P. 42(a).       “The trial court has broad discretion to determine

whether consolidation is appropriate.”                Johnson v. Celotex Corp.,

899 F.2d 1281, 1284-85 (2d Cir. 1990).

             Consolidation    is    appropriate           in    order   to    serve   the

interests of judicial economy.            See, e.g., Jacobs v. Castillo, 09-

CV-953,      2009   WL   1203942,    at       *3   (S.D.N.Y.       Apr.       23,   2009)

(“Consolidation      would   further      the      goal    of    ‘judicial      economy’

because discovery in each case is likely to be identical, motion

practice and trial in the two cases would most likely cover the

same facts and some identical issues of law.”).                         Specifically,

consolidation of cases with common questions of law or fact is

favored “to avoid unnecessary costs or delay,” Johnson, 899 F.2d

at   1284,    and   to   “expedite     trial        and    eliminate         unnecessary

repetition and confusion,” Devlin v. Transp. Commc’n Int’l Union,

175 F.3d 121, 130 (internal quotation marks and citations omitted).

             “The Second Circuit has long adhered to the first-filed


                                          5

doctrine     in   deciding    which     case   to   dismiss    where   there    are

competing litigations.         Where there are two competing lawsuits,

the first suit should have priority, absent the showing of balance

of convenience or special circumstances giving priority to the

second.”     Kellen Co. v. Calphalon Corp., 54 F. Supp. 2d 218, 221

(S.D.N.Y.     1999)    (internal      quotation     marks,    alterations,      and

citations omitted); accord Adam v. Jacobs, 950 F.2d 89, 92 (2d

Cir. 1991).        The first-filed rule seeks to conserve judicial

resources and avoid duplicative litigation.                  See Adam, 950 F.2d

at 92; First City Nat’l Bank & Trust Co., 878 F.2d at 80; Kellen,

54 F. Supp. 2d at 221.

             Here, the Complaints filed by Plaintiff appear to allege

similar deprivations of his constitutional rights.                   Accordingly,

in    the   interest   of    judicial    economy,     the    Court   orders    that

Plaintiff’s Complaints be consolidated pursuant to Federal Rule of

Civil Procedure 42 into the first filed case, 19-CV-1408.                       The

Clerk of Court is directed to: (1) consolidate these actions; and

(2) mark the Second Action (19-CV-2273) closed.                        All future

filings are to be docketed in only 19-CV-1408.

II.    In Forma Pauperis Application

             Upon review of Plaintiff’s declarations in support of

his applications to proceed in forma pauperis, the Court finds

that Plaintiff is qualified to commence these actions without


                                         6

prepayment of the filing fees.             See 28 U.S.C. § 1915(a)(1).

Therefore, Plaintiff’s requests to proceed in forma pauperis are

GRANTED.

III. Application of 28 U.S.C. § 1915

              Section 1915 of Title 28 requires a district court to

dismiss an in forma pauperis complaint if the action is frivolous

or malicious, fails to state a claim upon which relief may be

granted, or seeks monetary relief against a defendant who is immune

from   such    relief.     See   28   U.S.C.   §§       1915(e)(2)(B)(i)-(iii),

1915A(b).      The Court is required to dismiss the action as soon as

it makes such a determination.         See id. § 1915A(b).

              Courts are obliged to construe the pleadings of a pro se

plaintiff liberally.        See Sealed Plaintiff v. Sealed Defendant,

537 F.3d 185, 191 (2d Cir. 2008); McEachin v. McGuinnis, 357 F.3d

197,   200    (2d   Cir.   2004).     However,      a    complaint   must   plead

sufficient facts to “state a claim to relief that is plausible on

its face.”      Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570, 127 S.

Ct. 1955, 1974, 167 L. Ed. 2d 929 (2007).                  “A claim has facial

plausibility when the plaintiff pleads factual content that allows

the court to draw the reasonable inference that the defendant is

liable for the misconduct alleged.”            Ashcroft v. Iqbal, 556 U.S.

662, 678, 129 S. Ct. 1937, 173 L. Ed. 2d 868 (2009) (citations



                                       7

omitted).    The plausibility standard requires “more than a sheer

possibility that a defendant has acted unlawfully.”            Id. at 678;

accord Wilson v. Merrill Lynch & Co., 671 F.3d 120, 128 (2d Cir.

2011).    While “‘detailed factual allegations’” are not required,

“[a] pleading that offers ‘labels and conclusions’ or ‘a formulaic

recitation of the elements of a cause of action will not do.’”

Iqbal, 556 U.S. at 678 (quoting Twombly, 550 U.S. at 555).

IV.   Section 1983

            Section 1983 provides that

            [e]very person who, under color of any
            statute, ordinance, regulation, custom, or
            usage, of any State . . . subjects, or causes
            to be subjected, any citizen of the United
            States . . . to the deprivation of any rights,
            privileges, or immunities secured by the
            Constitution and laws, shall be liable to the
            party injured . . . .

42 U.S.C. § 1983; accord Rehberg v. Paulk, 566 U.S. 356, 361, 132

S. Ct. 1497, 1501B02, 182 L. Ed. 2d 593 (2012).          To state a claim

under    Section   1983,   a   plaintiff   must   “‘allege   that   (1)   the

challenged conduct was attributable at least in part to a person

who was acting under color of state law and (2) the conduct

deprived the plaintiff of a right guaranteed under the Constitution

of the United States.’”        Rae v. Cty. of Suffolk, 693 F. Supp. 2d

217, 223 (E.D.N.Y. 2010) (quoting Snider v. Dylag, 188 F.3d 51, 53

(2d Cir. 1999)).

                                     8

          As noted above, to state a plausible Section 1983 claim,

a plaintiff must allege that the challenged conduct was committed

by a person action under color of state law.   Thus, private parties

are not generally liable under a Section 1983.         Section 1983

liability may only be imposed upon wrongdoers “who carry a badge

of authority of a State and represent it in some capacity, whether

they act in accordance with their authority or misuse it.”    Nat’l

Collegiate Athletic Ass’n v. Tarkanian, 488 U.S. 179, 191, 109 S.

Ct. 454, 461, 102 L. Ed. 2d 469 (1988) (citation omitted).

          Here, Defendants are alleged to be employed at Phoenix

House and Eastern Long Island Hospital.         Private conduct is

generally beyond the reach of § 1983.   See Am. Mfrs. Mut. Ins. Co.

v. Sullivan, 526 U.S. 40, 49-50, 119 S. Ct. 977, 985, 143 L. Ed.

2d 130 (1999); Vaughn v. Phoenix House Programs of N.Y., 14-CV-

3918, 2015 WL 5671902, at *4 (S.D.N.Y. Sept. 25, 2015) (Section

1983 claims “fail[ed] as a matter of law because neither Phoenix

House nor the individual [d]efendants are state actors, nor were

they acting under color of law.”); see also Melvin v. State of

Conn., 36-CV-0537, 2017 WL 3841689, 3-4 (D. Conn. Sept. 1, 2017)

(finding private residential drug treatment program was not a state

actor for Section 1983 purposes where plaintiff resided at the





                                 9

facility   as   a   condition    of    parole). 2    Indeed,   “courts     have

consistently    held   that     drug   treatment    facilities    that    treat

individuals pursuant to a condition of parole are not performing

a public function.”       Melvin, 2017 WL 3841689, at * 3 (collecting

cases).    Thus, in the absence of state action, Plaintiff’s Section

1983 claims are not plausible and are DISMISSED WITHOUT PREJUDICE

pursuant to 28 U.S.C. §§ 1915(e)(2)(B)(i)-(ii), 1915A(b)(1).

     A.     Leave to Amend

            Given   the   Second   Circuit’s    guidance   that    a     pro   se

complaint should not be dismissed without leave to amend unless

amendment would be futile, Cuoco v. Moritsugu, 222 F.3d 99, 112

(2d Cir. 2000), the Court has carefully considered whether leave

to amend is warranted here.        In an abundance of caution, Plaintiff

is GRANTED leave to file an Amended Complaint in order to allege

sufficient facts such that the Court could reasonably construe




2 Private entities may be deemed to act under color of state law

when their activities are “attributable to the state.” Vaughn,
2015 WL 5671902, *4. The Second Circuit instructs that one of
three tests (the “compulsion test”, the “public function test”,
and the joint action test”), none of which is satisfied here,
must be met to find state action by a private entity. Hollander
v. Copacabana Nightclub, 624 F.3d 30, 34 (2d Cir. 2010). There
is no allegation that the state controlled or ran Phoenix House
or Eastern Long Island Hospital, or that the State delegated any
public function to it. Nor does Plaintiff allege that either of
the Defendants’ activities were entwined with state policies or
were willful participants in joint activity with the state.

                                                  10

state action under any of the tests described above.          Any Amended

Complaint shall be clearly labeled “Amended Complaint”, shall bear

the   same   docket   number   as    this   Consolidated   Action,   19-CV-

1408(JS)(ARL), and shall be filed within thirty (30) days from the

date of this Order.        Plaintiff is cautioned that an Amended

Complaint completely replaces the original.          Therefore, Plaintiff

must include any and all claims against any Defendant(s) he seeks

to pursue in the Amended Complaint.           If Plaintiff does not file

an Amended Complaint within the time allowed, judgment shall enter

and this case will be closed.

                                CONCLUSION

             For   the   reasons      set    forth   above,   Plaintiff’s

applications to proceed in forma pauperis are GRANTED, however the

Complaint is sua sponte DISMISSED WITHOUT PREJUDICE for failure to

state a claim pursuant to 28 U.S.C. §§ 1915(e)(2)(B)(i)-(ii),

1915A(b)(1).       Plaintiff is GRANTED LEAVE TO FILE AN AMENDED

COMPLAINT IN ACCORDANCE WITH THIS ORDER WITHIN THIRTY (30) DAYS

FROM THE DATE OF THIS ORDER.        If Plaintiff does not file an Amended

Complaint within the time allowed, judgment shall enter and this

case will be closed.

             The Court certifies pursuant to 28 U.S.C. § 1915(a)(3)

that any appeal from this Order would not be taken in good faith



                                      11

and therefore in forma pauperis status is DENIED for the purpose

of any appeal.   See Coppedge v. United States, 369 U.S. 438, 444-

45, 82 S. Ct. 917, 8 L. Ed. 2d 21 (1962).

          The Clerk of the Court is further directed to mail a

copy of this Order to the pro se Plaintiff.


                                      SO ORDERED.



                                      /s/ JOANNA SEYBERT______
                                      Joanna Seybert, U.S.D.J.

Dated: September   27 , 2019
       Central Islip, New York





                                 12

